DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/23/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 12, Fig. 6 and associated specification disclosure especially PGPUB paragraph [0180] and [0250-0251]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20110196355
20110811
Mitchell et al.

US-20120253200
20121004
Stolka et al.

US-20130211391
20130815
BenYakar et al.

US-20140163319
20140612
Blanquart et al.

US-20140187931
20140703
Wood et al.

US-20160062103
20160303
Yang et al.

US-20140163319 A1
06-2014
Blanquart; Laurent
A61B1/0684
US-20080192231
20080814
Jureller et al.

US-20040014202 A1
01-2004
King, Howard G.
G01N21/6428
US-6291824 B1
09-2001
Battarbee; Harold D.
A61B5/0073
US-20010000317
20010419
Yoneya et al.

US-20040186351
20040923
Imaizumi et al.

US-20070276234
20071129
Shahidi

US-20080177139
20080724
Courtney et al.

US-20090306478
20091210
Mizuyoshi

US-20140300750
20141009
Nagamune

US-20140336461
20141113
Reiter et al.

US-20140336501
20141113
Masumoto

US-20150223733
20150813
Al-Alusi

US-20150309284
20151029
Kagawa et al.

US-20160183775
20160630
Blanquart et al.

US-20160278678
20160929
Valdes et al.

US-20170100024
20170413
Shahmoon et al.

US-20190191974
20190627
Talbert et al.

US-6300638
20011009
Groger et al.

US-20040010192
20040115
Benaron et al.

US-20050205758
20050922
Almeida

US-20120062722
20120315
Sase

US-20180217262
20180802
Albelo et al.

US-20180234603
20180816
Moore et al.

US-5515449
19960507
Tsuruoka et al.

US-6537211
20030325
Wang et al.

US-20130211391 A1
08-2013
BenYakar; Adela
A61B18/20
US-20030100824
20030529
Warren et al.

US-20070086495
20070419
Sprague et al.

US-20070242330
20071018
Rosman et al.

US-20100277087
20101104
Ikeda

US-20110087212
20110414
Aldridge et al.

US-20170374260
20171228
Ichikawa et al.

US-5749830
19980512
Kaneko et al.

US-9509917
20161129
Blanquart et al.

US-20190289179 A1
09-2019
MITAMURA; Motohiro
H04N5/272
US-20130085484
20130404
Van Valen et al.

US-20180020920
20180125
Ermilov et al.

US-20170163971
20170608
Wang et al.

US-20170209050
20170727
Fengler et al.

US-20190200848
20190704
McDowall et al.

US-20140163319 A1
06-2014
Blanquart; Laurent
A61B1/00006
US-20060069314
20060330
Farr

US-20060239723
20061026
Okuda et al.

US-20070016077
20070118
Nakaoka et al.

US-20140111623
20140424
Zhao et al.

US-20170280029
20170928
Steiner

US-20190197712
20190627
Talbert et al.

US-5318024
19940607
Kittrell et al.

US-6863650
20050308
Irion

US-20200367818 A1
11-2020
DaCOSTA; Ralph
A61B5/4887
US-11006093
20210511
Hegyi

US-20020016533
20020207
Marchitto et al.

US-20030058440
20030327
Scott et al.

US-20030059108
20030327
Hubel

US-20160335778
20161117
Smits

US-20170167980
20170615
Dimitriadis et al.

US-20040014202
20040122
King et al.

US-20050107808
20050519
Evans et al.

US-20090129695
20090521
Aldrich et al.

US-20100128109
20100527
Banks

US-20100261958
20101014
Webb et al.

US-20110109529
20110512
Hajjar et al.

US-20150044098
20150212
Smart et al.

US-20160006914
20160107
Neumann

US-20030223248
20031204
Cronin et al.

US-5784162
19980721
Cabib et al.

US-20140267653 A1
09-2014
Richardson; John
H04N5/142
US-20050020926
20050127
Wiklof et al.

US-20080081950
20080403
Koenig et al.

US-20080284880
20081120
Numata

US-20160157725
20160609
Munoz

US-20180183981
20180628
Talbert et al.

US-20190191975
20190627
Talbert et al.

US-5363387
19941108
Sinofsky

US-6975898
20051213
Seibel

US-9237257
20160112
Szedo et al.

US-20100297659
20101125
Yoo

US-20170086940
20170330
Nakamura

US-20180246313
20180830
Eshel et al.

US-20020161282
20021031
Fulghum

US-20060276966
20061207
Cotton et al.

US-20120294498
20121122
Popovic

US-20130176395
20130711
Kazakevich

US-20140160259
20140612
Blanquart et al.

US-20140267653
20140918
Richardson et al.

US-20150073209
20150312
Ikeda

US-20150205090
20150723
Jalali et al.

US-20160042513
20160211
Yudovsky

US-20170238791
20170824
Kagawa

US-20190191976
20190627
Talbert et al.

US-6110106
20000829
MacKinnon et al.

US-20180000401 A1
01-2018
Kang; Uk
A61B1/0638
US-20120071765 A1
03-2012
Chinnock; Randal B.
A61B5/0075
US-20020065468
20020530
Utzinger et al.

US-20030153825
20030814
Mooradian et al.

US-20120273470
20121101
Zediker et al.

US-20160157725 A1
06-2016
Munoz; Luis Daniel
H04N5/33
US-20020123666
20020905
Matsumoto

US-20030235840
20031225
Ward et al.

US-20040234152
20041125
Liege et al.

US-20070046778
20070301
Ishihara et al.

US-20100049180
20100225
Wells et al.

US-20110213252
20110901
Fulghum

US-20120123205
20120517
Nie et al.

US-20130083981
20130404
White et al.

US-20140275783
20140918
Blanquart

US-20160195706
20160707
Fujii

US-20170360275
20171221
Yoshizaki

US-20190191978
20190627
Talbert et al.

US-6236879
20010522
Konings

US-6291824
20010918
Battarbee et al.

US-20210015350 A1
01-2021
BUTTE; Pramod
G02B21/082
US-20020138008
20020926
Tsujita et al.

US-20070057211
20070315
Bahlman et al.

US-20090289200
20091126
Ishii

US-4556057
19851203
Hiruma et al.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-19 and 21-28 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482